IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 23, 2008

                                     No. 07-31069                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CAROL STEWART KING

                                                  Plaintiff-Appellant
v.

STATE OF LOUISIANA; DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONS; ELAYN HUNT CORRECTIONAL CENTER; LOUISIANA
STATE PENITENTIARY; C MARTIN LENSING; THOMAS DESPORTE;
CORNEL HUBERT; MARIANA LEGER; ROBERT ABEL, BURL CAIN;
MATT REED; WAYNE EDMISTEN

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:05-CV-106


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Carol Stewart King purports to raise 71 points of error related to
numerous discovery rulings and the grant of summary judgment in connection
with her lawsuit claiming that eleven defendants violated her rights under Title



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-31069

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 and 1983, the United
States and Louisiana Constitutions, and unnamed “statutes and laws of the
State of Louisiana and the United States.” Finding absolutely no merit in her
claims, we affirm the rulings of the district court dismissing her federal claims
and remanding the remaining state claims.
                                        I.
      King was employed from February 7, 1996 through August 9, 2001 as a
licensed practical nurse (“LPN”) at the Elayn Hunt Correctional Center
(“EHCC”) in Louisiana. She then transferred to the Louisiana State Prison
(“LSP”) at Angola, where she worked until March 1, 2004.
      On October 4, 1999, King filed suit against the State of Louisiana, the
Department of Public Safety and Corrections (“DOC”), and EHCC, seeking relief
and damages under Title VII of the Civil Rights Act for alleged gender and race-
based discrimination that occurred at EHCC from 1997 to 1998. Following a
jury verdict against those defendants in January of 2001, the district court
granted the defendants’ motion for judgment as a matter of law, finding that the
evidence at trial did not satisfy the requirements of Title VII. Final judgment
was rendered in favor of the defendants, and King failed to appeal.
       King filed an EEOC charge on July 16, 2002, and the instant litigation
began with the filing of three identical lawsuits in various Louisiana state courts
in August and September of 2002. Each complaint charged that King was the
victim of unlawful gender and race-based discrimination and retaliation under
42 U.S.C. § 1983 and unidentified “laws of the State of Louisiana.” Specifically,
on August 9, 2002, she sued the State of Louisiana and DOC, on September 18,
2002, she added defendants EHCC, Lensing, Desporte, Leger, Hubert, and Abel
(the “EHCC defendants”), and on September 25, 2002, King added defendants
LSP, Cain, Reed, and Edmisten (the “LSP defendants”).



                                        2
                                  No. 07-31069

      The three Louisiana cases were removed to federal court, consolidated, and
King was permitted to file a consolidated federal complaint in May of 2003 and
a final “Amending and Supplemental Complaint With Jury Demand,” on August
25, 2005. In that final document, King added a number of claims, charging all
eleven defendants with violations of “Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, their applicable sections and subsections as amended;
42 U.S.C. 2000e, et seq., . . . 42 U.S.C. § 1981[,] . . . 42 U.S.C. § 1983, the
Constitution of the United States of America, the Constitution of the State of
Louisiana[, and] the employment, contract and tort laws of the State of
Louisiana.” King lists a series of largely unintelligible grievances she contends
demonstrated discriminatory practices and retaliatory actions purportedly
committed due to her race, gender, her prior federal lawsuit, and her cooperation
with an investigation into inmate abuse at EHCC.
      King’s allegations against EHCC and its employees Lensing, Desporte,
Hubert, Abel, and Leger, largely arise from a February 13, 2001 disciplinary
meeting in which Desporte, the assistant warden at EHCC, and Hubert, a
deputy warden, met with King to discuss allegedly false testimony provided by
King in connection with a lawsuit charging mistreatment of individuals at the
facility. Desporte and Hubert concluded that King had presented materially
false statements to her supervisors, and had failed to report mistreatment of
patients. As a result of this determination, Assistant Warden Abel on June 15,
2001 proposed to demote King and decrease her pay, and Deputy Warden Leger
affirmed the decision on June 20, 2001. Warden Lensing upheld the finding and
approved the penalty on July 2, 2001, and King’s request for an additional
appeal hearing was denied by letter dated July 25, 2001. This correspondence
confirmed that King would be demoted effective October 1, 2001. Her salary
would also be reduced.



                                         3
                                        No. 07-31069

       On August 9, 2001, King transferred back to LSP. King claimed that she
chose this transfer rather than “endure the intentional infliction of emotional
distress, and mental anguish and the unfair, retaliatory and discriminatory
treatment meted out by the named and other unnamed employees of EHCC.”
King left EHCC before her demotion was effective, and prior to her receipt of a
September 20, 2001 confirmation letter.
       At LSP, King claims that she informed her new supervisor, Edmisten, of
her testimony and proposed demotion around September of 2001. King contends
that Edmisten became unfriendly toward her. Less than a month thereafter,
Edmisten allegedly threatened to place King on probationary status because of
a complaint lodged by Reed, who served as a security officer at LSP. King claims
that Reed was rude to her and improperly ordered her to dispose of empty pill
packets, and that this was sufficiently upsetting to require her to be placed on
medical leave for three weeks.1 King also claims as discrimination or retaliation
an average evaluation she received in 2003,2 and challenges the 2003
effectuation of her demotion, resulting in her salary being reduced to repay
amounts paid from 2001 through 2003. King states that she was “constructively

       1
         We specifically note that King explains her sole reason for involving Reed in this
protracted litigation, and alleging federal, state, and constitutional violations against him, as
follows:

       Ms. King sued Sergeant Reed, because he created an incident in which he
       approached Ms. King, while she was carrying out her duties on a cellblock and
       ordered her to take and dispose of empty pill packs which he held. Ms. King
       declined and stated that she was not on the cellblock for that purpose. Sergeant
       Reed then turned to Jeanette Mayeaux, a similarly situated white LPN, who
       walked upon the incident and he instructed her to tell Ms. King to follow his
       instructions. Ms. Mayeaux declined and went about her nursing duties which
       included getting rid of the empty pill packs.
       2
         Although King urges that her September 2003 evaluation was poor, her overall rating
was “meets requirements,” and her numerical score was 3.00, which was in the “meets
requirements zone” of between 2.50 and 3.49. In 2002, King successfully challenged a
performance review grade of 3.00, but, curiously, chose not to do so during the pendency of this
case in September of 2003.

                                               4
                                        No. 07-31069

discharged” in February, 2004, following four months of sick and Family Medical
Leave taken due to the stress brought on by her mediocre work evaluation.
       The procedural history of this case is lengthy, and generally not pertinent
to resolution of this appeal.          It is sufficient to state that mediation was
unsuccessful, a motion to strike items improperly included in King’s final
complaint was granted, and there were a number of discovery disputes
throughout the litigation which culminated in the magistrate awarding costs and
attorney’s fees against King.            The district court eventually adopted the
magistrate judge’s grant of summary judgment against King, dismissing all
federal claims and remanding all state claims to the Louisiana court.
       Applying de novo review, we affirm the district court’s grant of summary
judgment, holding that the claims against all defendants fail to create material
issues of fact.3
                                               II.
       A.     Standard of Review
       We review a grant of summary judgment de novo, under the same
standard applied by the district court. City of Shoreacres v. Waterworth, 420
F.3d 440, 445 (5th Cir. 2005) (citing Terrebonne Parish Sch. Bd. v. Mobil Oil
Corp., 310 F.3d 870, 877 (5th Cir. 2002)). Summary judgment is appropriate
when there are no genuine issues of material fact and the moving party is
entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); Terrebonne Parish
Sch. Bd., 310 F.3d at 877. All well-pled facts are viewed in the light most
favorable to the non-movant and all reasonable doubts about the facts should be
resolved in favor of the non-moving party. Id. The district court’s discovery



       3
        We do not address each of King’s 71 issues because many challenge immaterial
questions of fact, or constitute little more than rhetorical questions. All such questions become
moot based on our affirmance of the district court’s grant of summary judgment and our
determination that the discovery rulings were not an abuse of discretion.

                                               5
                                       No. 07-31069

rulings are considered under an abuse of discretion standard.                     Seiferth v.
Helicopteros Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006).


       B.     Prescription
       Although 42 U.S.C. §§ 1981 and 1983 and corresponding constitutional
claims are not subject to specific federal statutes of limitations, we borrow the
forum state’s general personal injury limitations period. Piotrowski v. City of
Houston, 237 F.3d 567, 576 (5th Cir. 2001).4 In Louisiana, the applicable
limitations period is one year. Johnson v. Crown Enters., Inc., 398 F.3d 339, 341
(5th Cir. 2005); LA. CIV. CODE ANN. art. 3492 (1992). Federal law determines the
time at which the cause of action accrues, and dictates that the statute of
limitations here begins to run “the moment the plaintiff becomes aware that he
has suffered an injury or has sufficient information to know that he has been
injured.” Piotrowski, 237 F.3d at 576 (quoting Russell v. Bd. of Trustees, 968
F.3d 489, 493 (5th Cir. 1992)).           “Actual knowledge is not required if the
circumstances would lead a reasonable person to investigate further.” Id.
(citation and internal quotation marks omitted).
       A Title VII plaintiff must file a charge of discrimination with the EEOC
within 300 days after learning of the conduct alleged; otherwise, her claims are
prescribed. Huckabay v. Moore, 142 F.3d 233, 238 (5th Cir. 1998) (citing 42
U.S.C. § 2000e-5(e)(1)).
       Like the district court, we conclude that many of King’s claims arising
under 42 U.S.C. §§ 1981 and 1983 and Title VII are barred by the applicable
limitations periods. King’s allegations against EHCC and the individual EHCC
defendants (Lensing, Desporte, Leger, Hubert, and Abel) were brought by a


       4
        Section 1981’s prohibitions against a private actor’s racial discrimination are properly
asserted against a state actor under 42 U.S.C. § 1983. Jett v. Dallas Indep. Sch. Dist., 491
U.S. 701, 735 (1989); Oden v. Oktibbeha County, Miss., 246 F.3d 458, 463-64 (5th Cir. 2001).

                                               6
                                       No. 07-31069

September 18, 2002 lawsuit. Other than a claim regarding the failure to receive
a 1997 pay increase, which we agree is barred by res judicata, all concern
disciplinary actions the EHCC defendants took culminating in a demotion and
salary decrease that was conveyed to King by letter dated July 25, 2001.
Although King argues that the conduct was only effective upon the confirmation
letter she received on September 20, 2001, the Supreme Court has made clear
that, for statute of limitations purposes, “the proper focus is upon the time of the
discriminatory acts, not upon the time at which the consequences of the acts
became most painful.” Del. State Coll. v. Ricks, 449 U.S. 250, 258 (1980)
(quoting Abramson v. Univ. of Haw., 594 F.2d 202, 209 (1979)) (emphasis in
original).    Here, King alleges that EHCC and the EHCC defendants
discriminated against her by proposing to demote her on account of race, gender,
or in retaliation for her previous lawsuit or deposition testimony, quashing her
free speech rights, concocting two unspecified disciplinary charges, and
providing compensatory leave rather than wages. However, all such conduct
was concluded and known to King well before September 18, 2001. King
concedes as much by claiming her August 9, 2001 transfer to be compelled by the
“retaliatory and discriminatory treatment” and “harassment the wardens were
exacting under the color of law” at EHCC. Accordingly, all claims against them
are prescribed.5
       King’s remaining claims arising under Title VII, section 1981, and section
1983 are alleged against Louisiana, the DOC, LSP, Cain, Reed, and Edmisten




       5
         King’s reliance on the Louisiana theory of “contra non valentem” is unavailing, since
that theory only delays the commencement of the prescriptive period “where the cause of action
is not known or reasonably knowable by the plaintiff.” Cole v. Celotex Corp., 620 So. 2d 1154,
1156-57 (La. 1993).

                                              7
                                       No. 07-31069

for conduct that occurred after her August, 2001 transfer. Taken in the light
most favorable to King, they are not prescribed. They are addressed below.6




       C.     Qualified Immunity
       It is well-settled that a section 1981 or 1983 suit against a state official in
his or her official capacity is a suit against the state itself; accordingly, the
district court correctly dismissed the actions against all defendants sued in their
official capacities. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989);
Oden, 246 F.3d at 464. In addition, the Title VII claims against the defendants
were properly dismissed, because “a party may not maintain a suit against both
an employer and its agent under Title VII.” Indest v. Freeman Decorating, Inc.,
164 F.3d 258, 262 (5th Cir. 1999); See also Ackel v. Nat’l Commc’ns Inc., 339
F.3d 376, 381 n.1 (5th Cir. 2003) (“[i]ndividuals are not liable under Title VII in
either their individual or official capacity”). Therefore, there is no official
liability as to Reed, Edmisten, or Cain.7
       Qualified immunity applies to a state official sued in his or her individual
capacity unless the facts alleged show that the official’s conduct violated a
constitutional right and that “it would be clear to a reasonable officer that his
conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S.
194, 202 (2001). For there to be liability under section 1983, a defendant must
have been personally involved in the conduct causing a deprivation of
constitutional rights, or there must be a causal connection between the actions


       6
         The district court also dismissed the claims against Louisiana and the DOC because
of the statute of limitations; however, taken in a light most favorable to King, there may be
claims against these entities for conduct occurring after August 9, 2001.
       7
         Because Lensing, Desporte, Leger, Hubert, and Abel were sued outside the proper
limitations period, we do not consider whether qualified immunity applies to the claims against
them.

                                              8
                                       No. 07-31069

of that person and the constitutional right sought to be redressed. Lozano v.
Smith, 718 F.2d 756, 768 (5th Cir. 1983).
       Here, the allegations against Cain, Edmisten, and Reed fail to overcome
qualified immunity. The sole claim against Cain is that he signed a 2003 letter
instituting the 2001 demotion and requesting the repayment of amounts
overpaid since that time. Although King sets forth in argument a number of
immaterial issues regarding Cain,8 none of these arguments remotely suggest
that Cain had personal involvement in the alleged constitutional deprivations,
or even specify which constitutional rights Cain violated. Indeed, Cain had
apparently never met King, and it is not clear from the summary judgment
evidence that he was even aware of the 1999 lawsuit or King’s prior testimony.
In sum, there are no allegations and no summary judgment evidence to
overcome Cain’s claim of qualified immunity.
       The allegations against Reed and Edmisten similarly fail to set forth any
constitutional violation. The claims against Reed – that he was rude to King,
asked her to dispose of some empty pill packets, and complained to her
supervisor when she was rude to him – do not constitute clearly unlawful
deprivations of constitutional rights. Similarly, the allegations of wrongdoing
by Edmisten consist solely of King’s belief that he was unfriendly toward her,
that he reprimanded her in front of another employee, and that he threatened
to place her on probation. There is not the faintest hint of unconstitutional
motive or conduct in these allegations, even if proved true. In sum, there is no
summary judgment evidence that the individual defendants committed a




       8
          For example, King claims: (1) “Genuine issues of material fact exit [sic] when the
district court found that wardens, Lensing and Cain, were not personally involved,” and (2) “A
genuine issue of material fact exists as to whether Warden Cain and LSP staff were
sufficiently notified by Ms. King about the pending adverse employment actions when she
transferred to LSP.”

                                              9
                                      No. 07-31069

constitutional violation.       Accordingly, qualified immunity applies to all
individual defendants, and the claims against them were properly dismissed.
       D.     No Evidence of Discrimination
       After dismissal for statutes of limitations and qualified immunity, there
remain claims against Louisiana, the DOC, and LSP under Title VII and section
1983.9 Section 1983 and Title VII are “parallel causes of action.” Cervantez v.
Bexar County Civil Serv. Comm’n, 99 F.3d 730, 734 (5th Cir. 1996). Accordingly,
the “inquiry into intentional discrimination is essentially the same for individual
actions brought under sections 1981 and 1983, and Title VII.” Lauderdale v.
Tex. Dep’t of Criminal Justice, 512 F.3d 157, 166 (5th Cir. 2007) (quoting Wallace
v. Tex. Tech Univ., 80 F.3d 1042, 1047 (5th Cir. 1996)).
       Our Title VII and section 1983 jurisprudence is well-settled:
       Assuming a plaintiff has exhausted his administrative remedies, he
       may prove a claim of intentional discrimination or retaliation either
       by direct or circumstantial evidence. We analyze cases built on the
       latter, like this one, under the framework set forth in McDonnell
       Douglas Corp. v. Green. Under that framework, the plaintiff must
       first establish a prima facie case of discrimination, which requires
       a showing that the plaintiff (1) is a member of a protected group; (2)
       was qualified for the position at issue; (3) was discharged or suffered
       some adverse employment action by the employer; and (4) was
       replaced by someone outside his protected group or was treated less
       favorably than other similarly situated employees outside the
       protected group. To establish a prima facie case of retaliation, the
       plaintiff must establish that: (1) he participated in an activity
       protected by Title VII; (2) his employer took an adverse employment
       action against him; and (3) a causal connection exists between the
       protected activity and the adverse employment action.

McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007) (citations
omitted).

       9
        The section 1981 claims against these remaining state actors are properly considered
under 42 U.S.C. § 1983, because section 1981 does not provide a separate cause of action
against governmental entities. Oden, 246 F.3d at 462-3.

                                            10
                                     No. 07-31069

      Accordingly, proof of an adverse employment action is a requisite element
of the plaintiff’s prima facie case. McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973).      We have historically held that “ultimate employment
decisions,” include only actions such as hiring, granting leave, discharging,
promoting, or compensating. McCoy, 492 F.3d at 556 (quoting Green v. Adm’rs
of Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002)). Our discrimination
jurisprudence has held that poor performance evaluations, unjust criticism, and
being placed on probation do not constitute “ultimate employment decisions.”
Id.; Mattern v. Eastman Kodak Co., 104 F.3d 702, 708 (5th Cir. 1997) (abrogated
by Burlington N. & Santa Fe Ry. Co v. White, 548 U.S. 53, 68 (2006)). However,
the Supreme Court has recently explained that an adverse employment action
in the retaliation context is somewhat broader. Burlington N., 548 U.S. at 68.
The Court explained that a retaliation claim may rest on an action that “a
reasonable employee would have found . . . [to be] materially adverse, which in
this context means it well might have dissuaded a reasonable worker from
making or supporting a charge of discrimination.” Id. (citation and internal
quotation marks omitted).
      In her allegations that are not barred by prescription, King urges that she
was discriminated against or retaliated against by: (1) Edmisten’s change in
attitude toward her; (2) the verbal reprimands of Edmisten (including one in
front of a co-worker); (3) Reed’s request that she dispose of empty pill packets;
(4) being retained in an undesirable unit; (5) the recapture of salary paid
between 2001 and 2003; (6) an average evaluation in 2003 which resulted in
missing a merit salary increase; and (7) her alleged constructive discharge.10
      Because King claims that “all defendants are liable to Ms. King with


      10
         The incident in which King was reprimanded for wearing purple lipstick is not
properly before this court. The 1997 missed salary increase is barred by res judicata, as
discussed above.

                                           11
                                  No. 07-31069

respect to all causes of action, according to the just application of all laws to
which Ms. King has resorted,” we will assume in the summary judgment context
that she claims all conduct to be retaliatory and discriminatory. Even taken in
a light most favorable to King, allegations of unpleasant work meetings, verbal
reprimands, improper work requests, and unfair treatment do not constitute
actionable adverse employment actions as discrimination or retaliation. See
Burlington N., 548 U.S. at 68; see also Breaux v. City of Garland, 205 F.3d 150,
158 (5th Cir. 2000) (holding that criticism, oral threats, abusive remarks, and
threats of termination did not rise to the level of adverse employment action).
Even under the broadest conceivable reading of Burlington Northern, the only
conduct remotely actionable under Title VII and 42 U.S.C. § 1983, that a
reasonable employee would have found to be materially adverse, is the
undesirable work assignment; the missed salary increase because of an average
evaluation; and her “constructive discharge.”
      King failed to proffer any competent evidence of discrimination. There is
no evidence that King’s assignment to “Camp J” reflects treatment less favorable
than a similarly situated individual outside her protected group. There is no
evidence that her salary was any different than a similarly situated individual
outside her protected group. There is no evidence that King was constructively
discharged at all. See Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 771-
72 (5th Cir. 2001) (setting forth factors to consider for constructive discharge).
Even assuming. arguendo, that King made a prima facie showing of
discrimination or retaliation, the summary judgment evidence utterly fails to
carry King’s burden to rebut the defendants’ nondiscriminatory rationale for
each alleged act. See McCoy, 492 F.3d at 557. Accordingly, summary judgment
was appropriate.




                                       12
                                  No. 07-31069

      E.    Fifth Amendment Claims
      King alleges that the reduction of her salary to recapture the money paid
to her following her October 2001 demotion is an unconstitutional taking, in
violation of the Fifth Amendment. It is well-settled that a constitutional remedy
against a state actor under the Fourteenth Amendment does not lie where the
state provides a meaningful post-deprivation remedy for the loss. Hudson v.
Palmer, 468 U.S. 517, 533 (1984). We agree with the district court that King
could have resorted to state remedies to seek recovery of her property or
reimbursement of her loss. See Marshall v. Norwood, 741 F.2d 761, 763 (5th Cir.
1984). Accordingly, summary judgement was appropriate.
      F.    Additional Objections
      Within King’s 71 issues presented for appellate review, she challenges
various rulings by the magistrate and district court, including (1) the magistrate
court’s denial of her summary judgment motion as untimely, which was later
reversed by the district court; (2) the grant of the defendants’ motion to compel;
(3) the court’s decision to conduct an in camera review of evidence requested by
King; (4) the denial of King’s broad request for employment records for all
doctors and nurses who worked within the facilities, co-workers, possible
witnesses, certain employees and defendants, and additional requested
discovery; (5) the magistrate judge’s order striking portions of certain pleadings
that include factual issues related to mediation; (6) the magistrate’s award of
attorney’s fees and costs; and (7) the district court’s alleged failure to properly
consider King’s Rule Seven response. The thorough and patient consideration
given each such issue by the district and magistrate courts compel us to find no
abuse of discretion. See Helicopteros Atuneros, 472 F.3d at 270.
      G.    State Law Claims
      With all federal claims properly dismissed, we conclude that the district
court’s decision to decline supplemental jurisdiction for King’s claims under

                                        13
                                   No. 07-31069

unspecified “employment, contract and tort laws” of Louisiana was not an abuse
of discretion. See Noble v. White, 996 F.2d 797, 799 (5th Cir. 1993) (“District
courts enjoy wide discretion in determining whether to retain supplemental
jurisdiction over a state claim once all federal claims are dismissed.”); 28 U.S.C.
§ 1367 (c)(3).
                                        III.
      The district court admonished King,
      The time has come to put this litigation to an end. For plaintiff to
      re-file another case after she loses one or to file a case each time she
      disagrees with the decisions made by her employer without having
      the law and evidence to support her claims is a clear abuse of the
      judicial process. The plaintiff and her attorney are warned that
      plaintiff will be subject to sanctions if she continues to re-file claims
      which have already been decided previously or are not supported by
      the law and evidence. Title VII and section 1983 suits have specific
      requirements which must be established and proven by the plaintiff
      before a court may grant relief. However, filing frivolous suits
      which clearly do not come within the legal and factual standards
      required for relief and including allegations that can be said to
      amount to harassment and an expectation that by throwing so many
      allegations at the defendants with the hope that perhaps
      “something might stick” cannot be tolerated by the Court.

We concur. We further warn King’s attorney that future filings of a similarly
incomprehensible and insupportable nature as the ones in this case may result
in sanctions. See FED. R. APP. P. 38.
      For the foregoing reasons, the district court’s grant of summary judgment
as to all federal claims is AFFIRMED.




                                         14